UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 9, 2012 (Date of earliest event reported) Data I/O Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-10394 Washington 91-0864123 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 185th Ave. N.E., Suite 101 Redmond, WA 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items reported in this filing: Item 2.02 Results of Operation and Financial Condition Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits Item 2.02 Results of Operation and Financial Condition A press release announcing preliminary results for the first quarter of 2012 was made on April 9, 2012 and a copy of the release is being furnished as Exhibit 99.1 in this current report. Item 8.01 Other Events Data I/O Corporation announces completion of its stock repurchase programs A press release announcing the completion of Data I/O’s common stock repurchase programs was made on April 9, 2012 and a copy of the release is being furnished as Exhibit 99.1 in this current report. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press Release: Data I/O releases preliminary results for the first quarter of 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Data I/O Corporation April 9, 2012 By: /s/ Joel S. Hatlen Joel S. Hatlen Vice President
